United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 11, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60145
                          Summary Calendar


DEBAPRASAD DAS,

                                    Petitioner,

versus

ALBERTO R. GONZALES,
U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A28-543-189
                        --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Debaprasad Das, a native and citizen of India, petitions

this court to review an order of the Board of Immigration Appeals

(BIA) denying him relief under the United Nations Convention

Against Torture (CAT).   Das contends that he faces torture at the

hands of an organized crime syndicate because Das can testify

against members of the organization in connection with a series

of bombings.   Although review of an immigration decision is

ordinarily limited to the BIA’s decision, when the BIA adopts the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60145
                                 -2-

decision of the Immigration Judge (IJ), this court may review the

IJ’s decision.   See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir.

1997).   As the BIA adopted the IJ’s decision, but added its own

reasons, we review both decisions.

     Das’s contention that the BIA applied the wrong legal

standard and relied on inapplicable precedent is without merit.

The BIA’s decision correctly sets forth the legal standard for a

claim under the Convention.    See 8 C.F.R. § 208.18(a)(1).

     As to Das’s claim that the IJ’s findings of fact were

erroneous, this court will uphold a finding that an alien is not

entitled to relief under the CAT if that finding is supported by

substantial evidence.    See Ontunez-Tursios v. Ashcroft, 303 F.3d

341, 353 (5th Cir. 2002).   The substantial evidence standard

requires that the decision be based on the evidence presented and

that the decision be substantially reasonable.    Carbajal-Gonzalez

v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

     The decisions of the BIA and the IJ are supported by

substantial evidence, including exhibits demonstrating that the

Indian government prosecuted members of the criminal organization

as well as Das’s testimony that the Indian government is actively

pursuing the organization’s leader.   The record does not compel

the conclusion that Indian government officials would inflict,

instigate, consent to or acquiesce in Das’s torture.    See id.; 8

C.F.R. § 208.18(a)(1).

     Acordingly, Das’s petition for review is DENIED.